Citation Nr: 0417943	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  04-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether an April 30, 1987 rating decision, which granted 
service connection for tinnitus and assigned an initial 
evaluation of 10 percent was the product of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946 and from March 1947 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision, in 
which, the Department of Veterans Affairs (VA) regional 
office (RO) in Anchorage, Alaska, determined that an April 
30, 1987, rating decision that assigned an initial evaluation 
of 10 percent for tinnitus, was not the product of CUE.


FINDINGS OF FACT

1.  In an April 1987 rating decision, the RO assigned an 
initial evaluation of 10 percent for tinnitus.

2.  While the veteran contends that the RO erred in April 
1987 when it failed to assign separate 10 percent ratings for 
tinnitus in each ear as opposed to a single 10 percent 
rating, the veteran has not established without debate that 
the correct facts, as they were then known, were not before 
the RO; that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the time; or that, but for any such alleged error, the 
outcome of the decision would have been different. 


CONCLUSIONS OF LAW

1.  The April 1987 RO decision that assigned an initial 
evaluation  of 10 percent for tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1996).

2.  Clear and unmistakable error in the April 1987 RO 
decision has not been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §  3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  Nonetheless, the Board finds that, 
because the veteran has been notified of the laws and 
regulations governing the CUE claim and reasons for the 
denial of the claim, and all relevant evidence has been 
associated with the record, any pre-VCAA duties to notify and 
assist have been met.  The claim is ready to be considered on 
the merits. 



II.  Analysis

The veteran argues in essence an alleged error of law.  
Specifically, the veteran contends that 38 C.F.R. § 4.25 was 
for application to the initial rating for tinnitus and it was 
not applied; had § 4.25 been applied, a separate10 percent 
evaluation for the left ear and the right ear would have been 
assigned.  The veteran's representative, in setting forth 
these contentions, states, "The argument for allowance is 
centered on the application of the provisions of Title 38 
Code of Federal Regulations 4.25(b), which definitely states 
'Except as otherwise provided in this schedule [Part 4 of 
Title 38], the disabilities arising from a single disease 
entity...are to be rated separately as are all other disabling 
conditions, if any.'"  He points out that the quotation is 
from the July 1, 2002 version of the Code.

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order to determine whether the April 1987 rating decision 
constituted CUE, the Board must review the evidence, which 
was of record at the time of that rating decision.  A 
determination of CUE must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 
3 Vet. App. at 314).

The evidence of record at the time of the April 1987 RO 
decision consisted of the veteran's service medical records, 
report of a compensation and pension physical examination 
(C&P examination) from February 1987, report of a VA fee 
basis examination from February 1987, and VA outpatient 
records.  Service medical records show the veteran complained 
of tinnitus in the left ear in March 1963.  He complained of 
tinnitus in the left ear in February 1964.  He complained of 
ringing in his left ear in July 1964.  And in February 1965, 
a history of tinnitus, chiefly in the left ear was noted.  VA 
outpatient records and the VA C&P examination report show no 
mention of tinnitus.  The report of fee basis examination 
reflects history is significant for constant tinnitus in the 
left ear.

The law and regulations with regard to the evaluation of 
tinnitus in effect in April 1987 provide for a 10 percent 
evaluation for persistent tinnitus as a symptom of head 
injury, concussion, or acoustic trauma.

The portion of 38 C.F.R. § 4.25, which constitutes the 
foundation of the veteran's argument, was not extant at the 
time of the April 1987 RO decision.  38 C.F.R. § 4.25 (1986).  
The quoted portion of § 4.25(b) the veteran refers to did not 
become effective until July 28, 1989.  Department of Veterans 
Affairs, 54 Fed. Reg. 27161 (June 28, 1989), codified at 
38 C.F.R. § 4.25 (1989).  Consequently, it is not for 
application in determining whether an April 1987 RO decision 
was the product of CUE.  Eddy, 9 Vet. App. at 57.

The Board further notes the evidence at the time of the April 
1987 rating decision is completely devoid of any complaint or 
diagnosis of tinnitus, right ear, or bilateral tinnitus.  
Consequently, the record extant at the time of the April 1987 
RO decision does not establish a finding of bilateral 
tinnitus that is undebatable.

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



